DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Objections
Claim 10 is objected to because it recites “pixel array of the by the image sensor.” It seems that Applicant wants to say “pixel array of the 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at which degree the observable speckle pattern is removed.
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 13, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20160262602 A1) (hereafter referenced as Yu) in view of Henley et al.  (US 2014/0,288,373) (hereafter referenced as Henley) and further in view of Nakamura (US 2002/0161282 Al)) (hereafter referenced as Nakamura).
Regarding claim 1, Yu discloses a system comprising: 
a  light source that emits pulses of  light (,wherein the  light source comprises a plurality of electromagnetic radiation sources (See [0097] - One or more light sources ) comprising 
a fluorescence source that emits a fluorescence excitation wavelength of electromagnetic radiation within a range from 770nm to 795 nm (See [0097] - NIR light source); 
a visible source that emits a visible wavelength of electromagnetic radiation  (See [0097] - broad spectrum white light),
 a fiber optic bundle for communicating electromagnetic radiation from the  light source (See [0100] -  a fiber optic bundle for conducting illumination light); 
an image sensor comprising a pixel array  for sensing electromagnetic radiation (See [0093] -  image sensors); and
a controller in electronic communication with the  light source  (See [0020] - user controller) 
Yu does not explicitly disclose a vibrating mechanism attached to the fiber optic bundle.
In the similar field of medical devices, Henley discloses a vibrating mechanism attached to the fiber optic bundle (See [0021] - attaching a vibrating mechanism to the fiber optic bundle).

Yu and Henley still do not explicitly disclose a controller in electronic communication with the light source and the image sensor configured to cycle  the fluorescence source and the visible source on and off to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength ;
wherein the image sensor senses data for generating a fluorescence frame sensed in response to an emission by the fluorescence source and a visible frame sensed in response to an emission by the visible source;
 and wherein the controller modulates the fluorescence source and the visible source to control one or more of a power outputs or a pulse duration for the pulses of light emitted by the fluorescence source and the visible source.
In the similar field of medical devices, Nakamura discloses a controller in electronic communication with the light source and the image sensor configured to cycle  the fluorescence source and the visible source on and off to emit electromagnetic radiation in a pattern comprising pulses of the fluorescence excitation wavelength and pulses of the visible wavelength (See [0047] - PC 5)
wherein the image sensor senses data for generating a fluorescence frame sensed in response to an emission by the fluorescence source and a visible frame sensed in response to an emission by the visible source (See [0047] - The PC 5 also makes the signal processing unit 22 repeatedly generate a color image signal and an image signal for fluorescence observation alternately in synchronization with the switching among the blue light, green light, red light, excitation light, and reference light);
 and wherein the controller modulates the fluorescence source and the visible source to control one or more of a power output or a pulse duration for the pulses of light emitted by the fluorescence source and the visible source (See [0041] - power supply unit 4 supplies drive currents to the leads 33 a and 34 a alternately according to a control signal from the PC 5 to be described later, so that the LEDs 33 and 34 emit the excitation light and reference light alternately; [0047] - PC 5 controls the light source section 21 of the video endoscope processor unit 2 and the power supply unit 4 to sequentially and repeatedly irradiate the subject with the blue light, green light, red light, excitation light, and reference light).
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings disclosed by Yu and Henley to add the teachings of Nakamura as above, in order to repeatedly generate a color image signal and an image signal for fluorescence observation alternately in synchronization with the switching among the blue light, green light, red light, excitation light, and reference light to generate diagnostic image signal. (Nakamura, [0047]).
Regarding claim 2, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1).
Yu does not explicitly disclose wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component
 However, Henley further discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (See [0030] - the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component).
The motivation for combining Yu and Henley and Nakamura n has been discussed in connection with claim 1, above.
Regarding claim 3, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of  light is reduced.
However, Henley further discloses wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of  light is reduced (See claim 12 - causing the light to lose coherence momentarily as the geometry of its path is changed; and substantially removing any speckle from the frame of the surgical site).
Regarding claim 4, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 3).
Furthermore, Yu discloses wherein the light source is a coherent light source that emits pulses of coherent light (See [0097] - laser diode)
Yu does not explicitly disclose wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of  light is not visible to a user in an exposure frame generated by the image sensor.
However, Henley further discloses wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the (See [0021] - a human eye cannot detect the speckle pattern).
The motivation for combining Yu and Henley and Nakamura n has been discussed in connection with claim 1, above.
Regarding claim 5, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1).
Yu does not explicitly disclose a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle; and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component; wherein the housing of the vibrating mechanism is attached to the sleeve.
However,  Henley further discloses a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle (The first sleeve 178a and the second sleeve 178b may be used for attaching a first fiber optic bundle 160a and a second fiber optic bundle 160b, par.25); and a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component (the vibrating device 174 may be a small mechanical motor, a piezoelectric crystal, an oscillator, and a resonator component, par.30); wherein the housing of the vibrating mechanism is attached to the sleeve (Fig.2).
The motivation for combining Yu and Henley and Nakamura n has been discussed in connection with claim 1, above.
Regarding claim 6, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 5).
Yu does not explicitly disclose wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion.
However, Henley further discloses wherein the vibrating mechanism (vibrating device 174, Fig.2) is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion (first fiber optic bundle 160a, Fig.2) and the second fiber optic portion (second fiber optic bundle 160b, Fig.2).
The motivation for combining Yu and Henley and Nakamura n has been discussed in connection with claim 1, above.
Regarding claim 7, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1).
 Yu does not explicitly disclose wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of  light of the pulses of  light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of  light is changed by vibration of the vibrating mechanism.
However, Henley further discloses wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of  light of the pulses of  light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of  light is changed by vibration of the vibrating mechanism (causing the light to lose coherence momentarily as the geometry of its path is changed, claim 12).

Regarding claim 10, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1).
 Yu does not explicitly disclose wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame sensed by the pixel array of the by the image sensor is substantially removed.
However, Henley further discloses wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame sensed by the pixel array of the by the image sensor is substantially removed (The introduction of the vibration or vibration stimulus to the fiber optic bundle 160 introduces a series of changes in path geometry. The series of changes should be performed at a high enough frequency so that the observable speckle pattern may be substantially eliminated or removed, par.26).
The motivation for combining Yu and Henley and Nakamura n has been discussed in connection with claim 1, above.
Regarding claim 13, Yu, Henley and Nakamura teach everything claimed as applied above (see claim 1). Furthermore, Yu discloses, w herein the fluorescence excitation wavelength is tuned to elicit a fluorescence response from a reagent (See [0064] - fluorescent dye under which the fluorescence imaging takes place). 
Regarding claim 24, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicit discloses a pattern comprising the pulses of the fluorescence excitation wavelength and the pulses of the visible wavelength.
However, in the similar field of medical devices, Nakamura discloses a pattern comprising the pulses of the fluorescence excitation wavelength and the pulses of the visible wavelength; (See [0047] - PC 5 controls the light source section 21 of the video endoscope processor unit 2 and the power supply unit 4 to sequentially and repeatedly irradiate the subject with the blue light, green light, red light, excitation light, and reference light).  
The motivation for combining Yu and Henley and Nakamura n has been discussed in connection with claim 1, above.
Regarding claim 25, Yu, Henley and Nakamura teach everything claimed as applied above (see claim 1). Yu further teaches wherein the visible frame and the fluorescence frame are processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data (See FIGS. 2 and 3)
Regarding claim 27, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1). In addition, Yu discloses further comprising a filter  that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (See [0079] - filter wheel; [0101] - a short-pass (wavelength) filter).
The motivation for combining Yu and Henley and Nakamura n has been discussed in connection with claim 1, above.
Claims 11-12, 14-15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley and Nakamura and further in view of Blanquart et al (US 2014/0,163,319) (hereafter referenced as Blanquart).
Regarding claim 11, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the image sensor is configured to sense data for generating a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of  light emitted by the  light source.
However, in the similar field of medical devices, Blanquart discloses wherein the image sensor is configured to sense data for generating a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of  light emitted by the  light source (Red, green and Blue Frames, Fig.14)
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings  disclosed Yu, Henley and Nakamura to add the teachings of Blanquart as above, in order to combine sensor and system design that allows for high definition imaging with reduced pixel counts in a highly controlled illumination environment. This may be accomplished by virtue of frame by frame pulsing of a single-color wavelength and switching or alternating each frame between a single, different color wavelength using a controlled light source in conjunction with high frame capture rates and a specially designed corresponding monochromatic sensor. (Blanquart, [0032]).
Regarding claim 12, Yu, Henley, Blanquart and Nakamura disclose everything claimed as applied above (see claim 11). 

However, in the similar field of medical devices, Blanquart discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period  of the pixel array, and wherein the readout period is a duration of time when active pixels in the pixel array are read (Sensor Readout 200, Fig.2A).
The motivation for combining Yu and Henley, Blanquart and Nakamura n has been discussed in connection with claim 11, above.
Regarding claim 14, Yu, Henley, Blanquart and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the  light source is configured to emit, during a pulse duration, a plurality of sub-pulses of  light having a sub-duration shorter than the pulse duration.
However, in the similar field of medical devices, Blanquart discloses wherein the  light source is configured to emit, during a pulse duration, a plurality of sub-pulses of  light having a sub-duration shorter than the pulse duration (Fig.7D).
The motivation for combining Yu and Henley, Blanquart and Nakamura n has been discussed in connection with claim 11, above.
Regarding claim 15, Yu, Henley, Blanquart and Nakamura disclose everything claimed as applied above (see claim 1). 

However, in the similar field of medical devices, Blanquart discloses wherein one or more of the pulses of  light emitted by the  light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Fig.7A).
The motivation for combining Yu, Blanquart, Henley and Nakamura n has been discussed in connection with claim 11, above.
Regarding claim 20, Yu, Henley, Blanquart and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the controller is configured to synchronize timing of the pulses of  light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array
However, in the similar field of medical devices, Blanquart discloses wherein the controller is configured to synchronize timing of the pulses of  light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (The time between the last row readout and the next readout cycle may be called the blanking time 216, par.64).
The motivation for combining Yu, Blanquart, Henley, Blanquart and Nakamura n has been discussed in connection with claim 11, above.
Regarding claim 21, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein two or more pulses of  light emitted by the  light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.
However, in the similar field of medical devices, Blanquart discloses e (Fig.22).
The motivation for combining Yu,  Henley, Blanquart and Nakamura n has been discussed in connection with claim 11, above.
Regarding claim 22, Yu, Henley, Blanquart and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor outputs data for generating a three-dimensional image.
However, in the similar field of medical devices, Blanquart discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor outputs data for generating a three-dimensional image (producing a three-dimensional image, par.165).
The motivation for combining Yu and Henley, Blanquart and Nakamura n has been discussed in connection with claim 11, above.
Regarding claim 23, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1). 

However, in the similar field of medical devices, Blanquart discloses wherein the  light source is configured to emit a sequence of pulses of  light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of  light (Fig.6 and Fig.14).
The motivation for combining Yu, Henley, Blanquart and Nakamura has been discussed in connection with claim 11, above.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley and Nakamura and further in view of Blanquart and Austin et al.  (US 2018/0,368,656)) (hereafter referenced as Austin).
Regarding claim 8, Yu, Henley and Nakamura disclose everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein each of the plurality of electromagnetic radiation sources of the light source is a laser bundle comprising a plurality of laser units, wherein the plurality of electromagnetic radiation sources comprises a visible bundle for emitting the visible wavelength of electromagnetic radiation; and a fluorescence bundle for emitting the fluorescence excitation wavelength of electromagnetic radiation.
(electromagnetic emitter may be a laser or LED emitter, par.87):
a visible bundle for emitting the visible wavelength of electromagnetic radiation (See 
Red Laser T3, Fig.1; Green Laser T1, Fig.1; and Blue Laser T2 Fig.1); 
Furthermore, in the similar field of medical devices Austin discloses, a fluorescence bundle for emitting the fluorescence excitation wavelength of electromagnetic radiation (See [1345] - the wavelength of fluorescent emission is in the infrared, and [1554] - laser outputs an infrared laser bean).
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings  disclosed Yu, Henley, Blanquart and Nakamura to add the teachings of Austin as above, in order to establish the proper distance between the patient/surgical site and the surgical microscope view cameras. (Austin, [1556])
Regarding claim 9, Yu, Henley, Blanquart, Austin and Nakamura disclose everything claimed as applied above (see claim 8). 
Yu does not explicitly disclose system of claim 8, wherein the fluorescence bundle for emitting the fluorescence excitation wavelength emits electromagnetic within a wavelength range from 770 nm to 795 nm.
However, Austin discloses system of claim 8, wherein the fluorescence bundle for emitting the fluorescence excitation wavelength emits of electromagnetic radiation comprises a (In some embodiments, the wavelength of fluorescent emission is in the infrared, par.1345).
The motivation for combining Yu, Henley, Blanquart, Austin  and Nakamura has been discussed in connection with claim 8, above.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley, Nakamura, and further in view of Austin.
Regarding claim 16, Yu, Henley and Nakamura teach everything claimed as applied above (see claim 1). 
Yu does not explicitly disclose wherein the controller is configured to provide the fluorescence frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence frame. 
In the similar field of medical devices, Austin discloses and wherein the controller is configured to provide the fluorescence frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence frame (enable the fluorescing tissue to be visible, par.1347, in order to improve a surgical tool view by providing a fluorescent image in addition to image not based on fluorescence par.1345). 
The motivation for combining Yu, Henley, Austin  and Nakamura has been discussed in connection with claim 8, above.
Regarding claim 17, Yu, Henley and Nakamura and Austin teach everything claimed as applied above (see claim 16). Yu further teaches wherein the fluorescence excitation emission comprises electromagnetic radiation tuned to elicit a fluorescence response from a reagent within the scene, wherein the reagent identifies the tissue structure (See [0064] - fluorescent dye under 
The motivation for combining Yu and Henley, Nakamura and Austin has been discussed in connection with claim 8, above.
Regarding claim 18, Yu, Henley and Nakamura and Austin teach everything claimed as applied above (see claim 16). 
Yu does not explicitly disclose wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. 
In the similar field of medical devices, Austin further teaches wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (such superimposed images can advantageously show margins between healthy and unhealthy tissue, par.1363).
The motivation for combining Yu and Henley, Nakamura and Austin has been discussed in connection with claim 8, above.
Regarding claim 19, Yu, Henley and Nakamura and Austin teach everything claimed as applied above (see claim 18). 
Yu does not explicitly disclose wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. 

The motivation for combining Yu and Henley, Nakamura and Austin has been discussed in connection with claim 8, above.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Henley, Nakamura, further in view Austin, and further in view of Stokes et al.  (US 2019/0,125,454) (hereafter referenced as Stokes).
Regarding claim 26, Yu, Henley and Nakamura teach everything claimed as applied above (see claim 1). However, they do not explicitly disclose wherein at least a portion of the pulses of  light comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and the fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, 
In the similar field of medical devices, Stokes discloses wherein at least a portion of the pulses of  light comprise a luminance emission, a red chrominance emission, a blue chrominance emission (Y(luminance pulse), Cb (Cb(ChromaBlue) and Cr(ChroamRed), par.1385), such that reflected electromagnetic radiation sensed by the pixel array (pixel array, par.1385) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, in order to better resolution in luminance having YCbCr emission rather than RGB emission (par.1383).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/FABIO S LIMA/Examiner, Art Unit 2486